Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Attachment to Advisory Action
Applicant’s amendment and remarks filed 28 December 2021 have been fully considered and entered. 
Additionally, Applicant’s Declaration filed 28 December 2021 has been fully considered and the Examiner agrees that moisture content as taught in Susumu is not the same as the Ig-loss value as presently claimed, however, the Examiner is maintaining the rejection over Uchida alone as listed below. 
It is noted that the previous rejection over Uchida would still meet the amended claims because Uchida teaches a method of producing molten steel while adding a CaO-containing powdery dephosphorizing agent (Uchida, Abstract and [0045]). Uchida also teaches that typically, the refining agent containing CaO, is made of CaO alone or contains not less than 50 mass% of CaO and may contain other components, if necessary (Uchida, [0073]). Moreover, the CaO-containing dephosphorizing agent is preferably quicklime and limestone because they are inexpensive and excellent in the dephosphorization efficiency (Uchida, [0076]), i.e., the refining agent of Uchida is substantially identical to the refining agent of the present invention and would therefore inherently have an overlapping Ig-loss value as presently claimed.

Applicant primarily argues:
“Applicant respectfully submits that a person of ordinary skill in the art cannot conclude from a disclosure of water content that the dephosphorizing agent of Susumu would necessarily have an ignition loss within the claimed range. To the contrary, Applicant respectfully submits that one of ordinary skill in the art would understand that ignition loss is measured starting with a dried sample, i.e., a sample from which moisture has already been removed. Accordingly, the moisture content disclosed by Susumu would not affect the ignition loss of the disclosed dephosphorizing agent.”
Remarks, pg. 3
The Examiner agrees that moisture content as taught in Susumu is not the same as the Ig-loss value as presently claimed, however, Uchida alone would inherently meet the Ig-loss value as stated above.

Therefore, the Examiner has fully considered Applicant’s arguments, however, the primary reference alone would likely meet the present claims. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240. The examiner can normally be reached Monday-Friday 8:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/D.M.C./Examiner, Art Unit 1738                                                                                                                                                                                                        
/BRIAN D WALCK/Primary Examiner, Art Unit 1738